Citation Nr: 0814193	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-01 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee injury residuals with menisci tear from December 13, 
2003, to March 14, 2007.

2.  Entitlement to a rating in excess of 30 percent for right 
knee injury residuals with menisci tear from March 15, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March to August 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In an April 2007 rating decision a 30 percent rating was 
assigned the veteran's right knee disability, effective March 
15, 2007.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


FINDINGS OF FACT

1.  For the period from December 13, 2003, to March 14, 2007, 
the preponderance of the probative evidence shows that right 
knee injury residuals, with menisci tear were not manifested 
by ankylosis; malunion of the tibia and fibula with marked 
knee disability; leg flexion limited to 15 degrees, or by leg 
extension limited to 20 degrees.

2.  From March 15, 2007,  the preponderance of the probative 
evidence shows that residuals of a right knee injury with 
menisci tear have not been manifested by ankylosis, nonunion 
of the tibia and fibula with loose motion and requiring use 
of a brace, or by leg extension limited to 30 degrees.


CONCLUSIONS OF LAW

1.  From December 13, 2003, to March 14, 2007, a rating in 
excess of 20 percent for residuals of a right knee injury 
with menisci tear was not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5003, 5260, 5261, 
5262 (2007).

2.  From March 15, 2007, a rating in excess of 30 percent for 
residuals of a right knee injury with menisci tear is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Codes 5003, 5260, 
5261, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2005 
correspondence and a December 2005 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case informed the veteran of the specific rating criteria 
which would provide a basis for an increased rating.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The January 2005 correspondence informed the claimant of the 
need to submit all pertinent evidence in his possession.  
March 2006 correspondence provided adequate notice of how 
effective dates are assigned. The claim was subsequently 
readjudicated in an April 2007 supplemental statement of the 
case.   While the appellant did not receive full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

Factual Background

On December 13, 2004, the veteran filed a claim for an 
increased rating for his right knee disorder.  He essentially 
contends that his right knee symptoms warrant the assignment 
of a higher rating.  See January 2006 VA Form 9.  

Service connection for right knee traumatic arthritis was 
established in a November 1957 rating decision.  In a 
September 1973 rating decision the rating assigned was 
increased to 20 percent, effective from April 16, 1973.  As 
noted, the appellant sought an increased rating in December 
2004 correspondence claiming that the disorder had increased 
in severity.  In April 2007 the rating was increased to 30 
percent effective March 15, 2007.  

At the veteran's February 2005 VA orthopedic examination he 
denied any postservice knee injuries.  The veteran mentioned 
that he retired due to his age and not due to his right knee.  
The veteran complained of right knee pain, alleviated by 
straightening his leg.  He added that he limited his 
activities because of knee pain.  He reported minor flare-ups 
with squatting, crouching, and sitting with his knee flexed.  
He denied major flare-ups and incapacitating episodes.  The 
veteran claimed that his right knee was weak, but denied that 
his knee was unstable.  He added that his knee became 
uncomfortable when his knee was flexed, that he did little 
standing, and only walked a few blocks at a time.  He was 
able to use a treadmill for 20 to 30 minutes at home two to 
three times a week to maintain strength.  Tylenol was taken 
infrequently for pain relief.  He added that he mowed his 
small yard which did not take much time.  He also mentioned 
that he sometimes climbed ladders to clean his gutters.  

Examination showed moderate right knee tenderness, effusion, 
increased warmth, and minimal crepitus.  No ligament laxity 
was observed.  Increased right knee pain was discerned on 
McMurray's testing.  Right knee extension was to zero degrees 
and right knee flexion was to 110 degrees.  Pain on flexion 
was elicited from 40 to 110 degrees.  The veteran could 
complete two partial deep knee bends.  Weakness, fatigue, and 
lack of endurance was observed.  Incoordination was not 
present, but there was evidence of effusion.  Right knee 
degenerative arthritis with effusion, stiffness, and limited 
range of motion was diagnosed.  The examiner commented that 
pain constituted a major functional impact.  He opined hat 
the disorder caused a moderately severe functional 
impairment.  

The veteran was afforded a VA fee-basis orthopedic 
examination on March 15, 2007.  The veteran complained of 
constant localized pain, swelling with walking, and lack of 
endurance.  The veteran indicated that the pain was 
alleviated by rest and medication, but that bed rest was 
required for pain.  The disorder did not cause 
incapacitation.  The examiner noted that the veteran was not 
receiving any treatment for this right knee; the Board 
observes that this is consistent with the fact that only VA 
examination reports, and no outpatient medical treatment 
records are on file.  The disorder was found to cause pain 
with walking.  

Examination showed the veteran to have an antalgic limp.  He 
did not require an assistive device.  The right knee 
exhibited effusion, tenderness, abnormal movement, and 
guarding.  Range of motion testing showed flexion to 85 
degrees and extension was full save for the last ten degrees.  
Pain was demonstrated at the extremes of motion, and joint 
effusion and crepitus were present.  The examiner commented 
that right knee joint function was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  The knee ligaments were 
stable and within normal limits.  Medial and lateral meniscus 
testing of the right knee was abnormal with a slight degree 
of severity.  X-rays revealed degenerative changes.  The 
diagnosis was status post right knee injury with a menisci 
tear.  The examiner commented that the disorder had 
progressed to moderate degenerative joint disease.  The 
presence of subjective complaints of pain and objective 
findings of swelling was noted.  The examiner added that the 
veteran's daily activities were impaired due to impaired 
ambulation with pain.  

The veteran testified before the undersigned at a February 
2008 hearing conducted at the RO.  He mentioned that he took 
over-the-counter medications for pain relief, that he 
experienced swelling, and that he wore an elastic brace for 
support.  See page four of hearing transcript (transcript).  
He added that he could no longer do yard work or wash 
windows.  See page five of transcript.  The veteran testified 
that on occasion he remained in bed until the pain subsided.  
See page six of transcript.  He added that his knee hurt when 
he bent it.  See page seven of transcript.  The veteran 
indicted that he experienced swelling, and that he used both 
a heating pad and an ice pack, as needed, for his knee.  See 
page 10 of transcript.  The veteran further stated that 
repeated use caused increased knee symptoms.  See page 11 of 
transcript.  He added that on one isolated occasion in March 
2007 he used a walker for assistance in walking.  See page 12 
of transcript.  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

Since March 15, 2007, the right knee disability has been 
rated as 30 percent disabling under 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5262 (2007).  The right knee was rated 20 
percent disabling from April 16, 1973, to March 14, 2007.  

When impairment of the tibia and fibula is manifested by 
malunion with moderate knee or ankle disability, a 20 percent 
evaluation is assigned.  Where there is marked knee or ankle 
disability, a 30 percent evaluation is assigned.  A 40 
percent rating is in order for nonunion of the tibia or 
fibula with loose motion and requiring a brace.  38 C.F.R. 
§ 4.71a, Code 5262.

Under 38 C.F.R. § 4.71a, Code 5256 higher evaluations are 
warranted for varying degrees of ankylosis of the knee.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, 
however, there is no objective evidence that the right knee 
is ankylosed.

If flexion of the knee is limited to 30 degrees, a 20 percent 
rating is in order.  If flexion of the knee is limited to 15 
degrees, a 30 percent rating is in order.  38 C.F.R. § 4.71a, 
Code 5260.  There is no schedular rating greater than 30 
percent for limitation of flexion, under Code 5260.

If extension of the knee is limited to 15 degrees, a 20 
percent rating is in order.  If extension of the knee is 
limited to 20 degrees, a 30 percent rating is in order.  If 
extension of the knee is limited to 30 degrees, a 40 percent 
rating is in order.  38 C.F.R. § 4.71a, Code 5261.

Under Diagnostic Code 5257, impairment of the knee, 
manifested by recurrent subluxation or lateral instability, 
will be rated as 10 percent disabling when slight, as 20 
percent disabling when moderate, and as 30 percent when 
severe. 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Analysis

After considering all of the evidence of record, including 
particularly the above-referenced VA orthopedic examination 
reports, the Board finds that the veteran's service-connected 
right knee disability did not warrant a rating in excess of 
20 percent at any time from December 13, 2003 (i.e., one year 
prior to the date of claim) to March 14, 2007, nor is a 
rating in excess of 30 percent warranted from March 15, 2007.  

With respect to the rating warranted for the period from 
December 2003 to March 14, 2007, the veteran complained of 
minor flare-ups with activities of daily living.  While 
tenderness, weakness, fatigue, and lack of endurance were 
observed, no laxity was present on examination.  The 
functional impairment due to the disorder was judged to be 
moderately severe.  The VA examiner, however, found no 
evidence of either ankylosis or nonunion of the tibia and 
fibula with loose motion.  Hence, an increased rating under 
38 C.F.R. § 4.71a, Codes 5256 or 5262 is not warranted.  
Moreover, the range of motion shown in February 2005 is not 
reflective of a limitation of motion severe enough to warrant 
even a zero-percent rating under Codes 5260 or 5261.  

Remaining for consideration is whether a schedular increase 
for right knee disablement is warranted on the basis of 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Those regulations provide that 
the rating for a musculoskeletal disorder based on limitation 
of motion should reflect functional limitation that is due to 
pain, as supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  DeLuca, 8 Vet. App. at 
206-7.

Here, however, there is no evidence that the right knee 
disorder is manifested by of disuse atrophy, or skin changes.  
Moreover, the assignment of a 20 percent evaluation for this 
disorder is an acknowledgement by VA that the appellant is 
impaired.  VanHoose v. Brown, 4 Vet. App. 361 (1993).  Hence, 
in the absence of greater objective pathology or behavioral 
changes during motion, the Board finds that an increased 
rating is not warranted under DeLuca.  Accordingly, a rating 
in excess of 20 percent is not warranted for the right knee 
injury residuals with menisci tear for the period from 
December 13, 2003, to March 14, 2007.

Further, a rating in excess of 30 percent is not warranted 
for the veteran's right knee disorder at any point since 
March 15, 2007.  On review of the findings set out as part of 
the March 15, 2007, VA examination, the veteran is noted to 
have complained of pain, swelling, and lack of endurance.  
Examination revealed effusion, tenderness, abnormal movement, 
and guarding of movement.  Right knee range of motion was 
limited to 85 degrees of flexion and extension was 10 degrees 
short of full.  The examiner opined, however, that right knee 
joint function was not limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
No instability was observed.  The examiner mentioned that the 
veteran's daily activities were impaired because ambulation 
caused pain.  This degree of disability, however, does not 
meet the criteria for a rating in excess of 30 percent.  
Again, on March 15, 2007, no evidence of ankylosis or 
nonunion of the tibia and fibula with loose motion was 
detected.  Therefore, an increased rating under 38 C.F.R. 
§ 4.71a, Codes 5256 or 5262 is not warranted.  Also, as 
limitation of extension was not limited to 30 degrees, an 
increased rating under Code 5261 is not assignable.  Separate 
evaluations for extension and flexion are clearly not in 
order based on the clinical findings set out as part of the 
March 15, 2007, examination report.  

The veteran has not revealed, nor do the medical records 
indicate, that he has had any treatment for his right knee 
since March 15, 2007.  Without medical evidence documenting 
more severe symptoms of right knee disability, no more than a 
30 percent rating is warranted for residuals of a right knee 
injury from March 15, 2007.  

The claims are denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  




ORDER

A rating in excess of 20 percent for residuals of a right 
knee injury menisci tear from December 13, 2003, to March 14, 
2007, is denied.  

A rating in excess of 30 percent for residuals of a right 
knee injury with menisci tear from March 15, 2007, is 
denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


